     Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 1 of 12
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 23, 2020
                     IN THE UNITED STATES DISTRICT COURT                        David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

FREDDIE ROBIN EDWARDS,                      §
                                            §
                Petitioner,                 §
                                            §
v.                                          §           CIVIL ACTION NO. H-19-3800
                                            §
LORIE DAVIS,                                §
                                            §
                Respondent.                 §


                              MEMORANDUM OPINION AND ORDER

           Petitioner, a state inmate proceeding pro se, filed this section 2254 habeas

lawsuit challenging the revocation of his parole and his return to prison. Respondent

filed a motion for summary judgment (Docket Entry No. 14), to which petitioner filed a

response (Docket Entry No. 21).

       Having reviewed the motion, the response, the record, matters of public court

record, and the applicable law, the Court GRANTS the motion for summary judgment

and DISMISSES this case for the reasons that follow.

                                  Background and Claims

       The state court1 and hearing records2 show that petitioner was convicted of the

unauthorized use of a motor vehicle and sentenced to thirty years’ imprisonment on


       1
       Ex parte Edwards, Cause No. 648779-K, 184th District Court of Harris County, Texas,
Mar. 27, 2019; Ex parte Edwards, WR-24,931-17 (Tex. Crim. App.). See also Edwards v. State,
883 S.W.2d 692 (Tex. App. – Texarkana 1994, pet. ref’d).
       2
        Docket Entry No. 14-2, Exhibit A.
    Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 2 of 12




November 6, 1992. He was released to parole on June 30, 2010, and arrested pursuant to

a pre-revocation warrant on November 18, 2018. Petitioner was notified of his rights in

the revocation proceeding and of the alleged violations on November 19, 2018. A

revocation hearing was held on December 6, 2018, and petitioner’s parole was revoked

two days later, on December 8, 2018. Petitioner was notified in writing of the evidence

relied on and the reasons for revocation on December 10, 2018.

       Petitioner’s subsequent application for state habeas relief was denied by the Texas

Court of Criminal Appeals without written order on the findings of the trial court without

a hearing. He timely filed the instant petition, raising the following grounds for relief:

       (1)    He was denied a written statement as to the evidence relied on and
              the reasons for revoking parole;

       (2)    A parole revocation hearing officer was biased;

       (3)    He was denied his rights to effective assistance of counsel and to
              present witnesses; and

       (4)    He was denied counsel on the appeal of his parole revocation.

       Respondent argues that the habeas petition has no merit and should be dismissed.

                             The Applicable Legal Standards

       Habeas Review

       This petition is governed by the applicable provisions of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA). 28 U .S.C. § 2254. Under AEDPA,

federal habeas relief cannot be granted on legal issues adjudicated on the merits in state

court unless the state adjudication was contrary to clearly established federal law as

                                             2
    Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 3 of 12




determined by the Supreme Court, or involved an unreasonable application of clearly

established federal law as determined by the Supreme Court. Harrington v. Richter, 562

U.S. 86, 98–99 (2011); Williams v. Taylor, 529 U.S. 362, 404–05 (2000); 28 U.S.C. §§

2254(d)(1), (2). A state court decision is contrary to federal precedent if it applies a rule

that contradicts the governing law set forth by the Supreme Court, or if it confronts a set

of facts that are materially indistinguishable from such a decision and arrives at a result

different from the Supreme Court’s precedent. Early v. Packer, 537 U.S. 3, 7–8 (2002).

       A state court unreasonably applies Supreme Court precedent if it unreasonably

applies the correct legal rule to the facts of a particular case, or unreasonably extends a

legal principle from Supreme Court precedent to a new context where it should not

apply, or unreasonably refuses to extend that principle to a new context where it should

apply. Williams, 529 U.S. at 409. In deciding whether a state court’s application was

unreasonable, this Court considers whether the application was objectively unreasonable.

Id. at 411. “It bears repeating that even a strong case for relief does not mean the state

court’s contrary conclusion was unreasonable.” Richter, 562 U.S. at 102. As stated by

the Supreme Court in Richter,

       If this standard is difficult to meet, that is because it was meant to be. As
       amended by AEDPA, § 2254(d) stops short of imposing a complete bar on
       federal court relitigation of claims already rejected in state proceedings. It
       preserves authority to issue the writ in cases where there is no possibility
       fairminded jurists could disagree that the state court’s decision conflicts
       with this Court’s precedents. It goes no farther. Section 2254(d) reflects
       the view that habeas corpus is a “guard against extreme malfunctions in the
       state criminal justice systems,” not a substitute for ordinary error
       correction through appeal.

                                             3
    Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 4 of 12




Id., at 102–03 (emphasis added; internal citations omitted).

       AEDPA affords deference to a state court’s resolution of factual issues. Under 28

U.S.C. § 2254(d)(2), a decision adjudicated on the merits in a state court and based on a

factual determination will not be overturned on factual grounds unless it is objectively

unreasonable in light of the evidence presented in the state court proceeding. Miller–El

v. Cockrell, 537 U.S. 322, 343 (2003).        A federal habeas court must presume the

underlying factual determination of the state court to be correct, unless the petitioner

rebuts the presumption of correctness by clear and convincing evidence. 28 U.S.C. §

2254(e)(1); see also Miller–El, 537 U.S. at 330–31.

       Summary Judgment

       In deciding a motion for summary judgment, the district court must determine

whether the pleadings, discovery materials, and the summary judgment evidence show

that there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law. FED. R. CIV. P. 56(c). Once the movant presents a

properly supported motion for summary judgment, the burden shifts to the nonmovant to

show with significant probative evidence the existence of a genuine issue of material

fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000).

       While summary judgment rules apply with equal force in a section 2254

proceeding, the rules only apply to the extent that they do not conflict with the federal

rules governing habeas proceedings. Therefore, section 2254(e)(1), which mandates that

a state court’s findings are to be presumed correct, overrides the summary judgment rule

                                             4
    Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 5 of 12




that all disputed facts must be construed in the light most favorable to the nonmovant.

Accordingly, unless a petitioner can rebut the presumption of correctness of a state

court’s factual findings by clear and convincing evidence, the state court’s findings must

be accepted as correct by the federal habeas court. Smith v. Cockrell, 311 F.3d 661, 668

(5th Cir. 2002), overruled on other grounds by Tennard v. Dretke, 542 U.S. 274 (2004).

                                         Analysis

       It is well established that parole revocation proceedings are not criminal

prosecutions. Morrissey v. Brewer, 408 U.S. 471, 480 (1972) (“[T]he revocation of

parole is not part of a criminal prosecution and thus the full panoply of rights due a

defendant in such a proceeding does not apply to parole revocations.”). Such

proceedings must nevertheless comport with minimum due process requirements.

Gagnon v. Scarpelli, 411 U.S. 778, 781 (1973); Morrissey, 408 U.S. at 484–90.

       In the parole revocation hearing context, the minimum due process requirements

are: (1) written notice of the alleged parole violations; (2) disclosure to the parolee of

the evidence against him; (3) an opportunity to be heard in person and present witnesses

and documentary evidence; (4) the conditional right to cross-examine and confront

witnesses; (5) a neutral decision-maker; and (6) a written statement as to the evidence

relied upon and the reasons for revoking parole. Gagnon, 411 U.S. at 786; Morrissey,

408 U.S. at 488–89. As long as the proceeding meets the six requirements listed above,

the parolee has received federal constitutional due process.



                                            5
    Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 6 of 12




       Petitioner claims that he was denied due process in his parole revocation

proceedings in the following particulars.

       Denial of Written Statement

       Petitioner contends that he was denied a written statement of the evidence relied

upon and the reasons for revoking his parole.

       In rejecting this claim, the state trial court on collateral review made the following

relevant findings of fact:

       14.    The trial court finds that in his first ground for relief, the Applicant
              alleges that he was denied a written statement outlining the
              evidence the parole board relied upon to revoke his parole.

       15.    Applicant further alleges that the board never provided him with
              notice of the evidence they relied upon to reach their decision and,
              therefore, deprived him of the opportunity to adequately appeal
              their decision.

       16.    The trial court finds that on November 19, 2018, Applicant entered
              a plea of guilty to the class B misdemeanor offense of Failure to
              Identify to a Peace Officer.

       17.    Applicant’s Writ Exhibits A1 and A2 demonstrate [he] was
              provided with notice regarding the reason for the revocation of his
              parole.

       18.    Applicant’s Writ Exhibit Al indicates that he failed to reside at a
              specified place as approved by Qiana Johnson, the Applicant’s
              supervising parole officer.

       19.    Applicant’s Writ Exhibit A1 also indicates that he committed a new
              law violation and then refers to [his] conviction for Failure to
              Identify to a Peace Officer by referencing that case’s cause number.




                                             6
    Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 7 of 12




       20.    The trial court finds Applicant’s allegation in his first ground for
              relief that he was not given notice of the reason for the revocation of
              his parole to be without merit.

Ex parte Edwards, Cause No. 648779-K, 184th District Court of Harris County, Texas,

Mar. 27, 2019. The state trial court also made the following relevant conclusion of law:

       1.     Regarding Applicant’s first ground for relief, based on [his] own
              evidence, Applicant appears to have received a written statement
              from the fact finder regarding the evidence that was relied upon to
              revoke his parole as demonstrated by the exhibits to [his] writ.

Id. Public online records for the Texas Court of Criminal Appeals show that it denied

petitioner habeas relief in reliance on the trial court’s findings without a hearing. Ex

parte Edwards, WR-24,931-17.

       Petitioner’s conclusory assertion of not receiving a copy of the fact finder’s

written statement is not supported in the record and is insufficient to warrant habeas

relief. Indeed, in his response to the motion for summary judgment, petitioner contends

that there may have been enough evidence to establish a parole violation, but no reasons

were stated as to why he was returned to prison in lieu of being assigned to an

intermediate sanction facility (“ISF”). (Docket Entry No. 21, p. 3.) No due process

violation is alleged, as Morrisey does not entitle a parolee to a written explanation of a

decision to return a him to prison in lieu of an ISF following revocation.

       The state court rejected petitioner’s claim on state habeas review. Petitioner fails

to show that the state court’s determination was contrary to, or involved an unreasonable

application of, federal law or was an unreasonable determination of the facts based on


                                             7
    Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 8 of 12




the evidence in the record. Respondent is entitled to summary judgment dismissal of this

claim.

         Biased Hearing Officer

         Petitioner next asserts that his parole revocation hearing officer was unlawfully

biased against him. In support, he claims that his parole was revoked even though the

evidence did not warrant his being sent back to prison, and that a witness testified that

petitioner was homeless because he put petitioner out of his house.

         In rejecting this claim, the state trial court on collateral review made the following

relevant findings of fact:

         21.    In his second ground for relief, Applicant argues that he was denied
                a neutral hearing officer because his hearing officer, Joel Butler,
                commented that Applicant “had to [sic] many violations and needed
                to go to TSF.”

         22.    Applicant also states that he informed Mr. Butler that he was
                hearing voices and “missed his medication” which is why he failed
                to return to the South Texas Transitional Center, and subsequently
                committed the offense of Failure to Identify to a Peace Office.

         23.    As of August 31, 2018, Applicant has had fourteen (14) prior parole
                warrants issue.

         24.    Applicant’s revocation proceeding was before a three (3) person
                board.

         25.    Applicant’s writ fails to establish how this [board] was biased
                outside of the Applicant’s own conclusory, sworn to allegations.

Ex parte Edwards, Cause No. 648779-K, 184th District Court of Harris County, Texas,

Mar. 27, 2019. The trial court also made the following relevant conclusion of law:


                                               8
   Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 9 of 12




         2.     Regarding Applicant’s second ground for relief, Applicant fails to
                demonstrate that his review panel was biased. Additionally,
                Applicant cannot demonstrate that his panel was biased simply
                because the panel refused to allow [him] to relitigate the Failure to
                Identify to a Peace Officer conviction the panel was relying upon
                for revocation.

Id. Public online records for the Texas Court of Criminal Appeals show that it denied

petitioner habeas relief in reliance on the trial court’s findings without a hearing. Ex

parte Edwards, WR-24,931-17.

         Petitioner’s allegations of bias are conclusory and unsupported in the record.

Moreover, his disagreements with the results of the hearing and the decisions to revoke

his parole and return him to prison do not demonstrate the denial of a neutral hearing

officer. Petitioner had no overriding right to be sent to an ISF following parole

revocation. The record shows that the revocation and placement decisions were made by

a neutral decision maker who relied on evidence appearing in the record. (Docket Entry

No. 14-2, Exhibit A.) Petitioner presents no probative summary judgment evidence of

bias, and his conclusory allegations are insufficient to preclude the granting of summary

judgment in favor of the respondent.

         The state court rejected petitioner’s claim on state habeas review. Petitioner fails

to show that the state court’s determination was contrary to, or involved an unreasonable

application of, federal law or was an unreasonable determination of the facts based on

the evidence in the record. Respondent is entitled to summary judgment dismissal of this

claim.


                                              9
   Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 10 of 12




       Claims Regarding Assistance of Counsel

       Petitioner argues that he was denied his right to the effective assistance of counsel

at the revocation hearing because his counsel failed to subpoena a particular medical

witness. He further claims that he was unlawfully denied counsel for purposes of

appealing the parole revocation.

       The trial court rejected these arguments, concluding that, “Regarding Applicant’s

third and fifth grounds for relief, Applicant is not entitled to representation at a parole

revocation hearing, let alone effective representation.” Ex parte Edwards, Cause No.

648779-K, 184th District Court of Harris County, Texas, Mar. 27, 2019. Public online

records for the Texas Court of Criminal Appeals show that it denied petitioner habeas

relief in reliance on the trial court’s findings without a hearing. Ex parte Edwards,

WR-24,931-17.

       Petitioner raises no cognizable habeas claim. A parolee has no absolute right to

counsel during parole revocation proceedings. Gagnon v. Scarpelli, 411 U.S. 778, 790

(1973); United States v. Carrillo, 660 F.3d 914, 925 (5th Cir. 2011) (explaining that

“parolees are not automatically entitled to appointed counsel at revocation hearings”).

Rather, the decision to appoint counsel is left to the sound discretion of the state

authority charged with the responsibility of administering the parole system. Gagnon,

411 U.S. at 790–91. Because petitioner was not entitled to counsel, he was not entitled

to the effective assistance of counsel, and no constitutional issue is raised. No applicable



                                            10
   Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 11 of 12




federal law currently recognizes a parolee’s constitutional right to the effective

assistance of counsel in a parole revocation hearing.

       Moreover, neither the United States Supreme Court nor the Fifth Circuit Court of

Appeals has recognized a parolee’s constitutional right to counsel for purposes of appeal

following parole revocation. In enumerating the due process rights afforded parolees in

revocation proceedings, Morrisey did not include a right to counsel, either as to the

hearing itself or its appeal.

       Due to this lack of clearly established federal law, petitioner does not show “that

the state court’s ruling on the claim being presented in federal court [is] so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

       Even assuming a constitutional right to the effective assistance of counsel were to

exist in context of parole revocation, petitioner fails to establish that his attorney was

ineffective in not subpoenaing petitioner’s mental health provider for the hearing. It was

petitioner’s intent to show, through the provider’s testimony, that petitioner was

convicted of failing to identify himself to a police officer because his medication was

incorrect. However, petitioner had pleaded guilty to the misdemeanor offense as of the

date of the revocation hearing. Moreover, petitioner presents no probative summary

judgment evidence of the testimony his mental health provider would have provided.

Petitioner does not show that, but for counsel’s failure to present the testimony, there is a



                                             11
   Case 4:19-cv-03800 Document 31 Filed on 06/23/20 in TXSD Page 12 of 12




reasonable probability that the result of the parole revocation hearing would have been

different.

       The state court rejected petitioner’s claims on state habeas review. Petitioner fails

to show that the state court’s determination was contrary to, or involved an unreasonable

application of, federal law or was an unreasonable determination of the facts based on

the evidence in the record. Respondent is entitled to summary judgment dismissal of

these claims.

                                       Conclusion

       Respondent’s motion for summary judgment (Docket Entry No. 14) is

GRANTED and this case is DISMISSED WITH PREJUDICE. Any and all pending

motions are DENIED AS MOOT. A certificate of appealability is DENIED.

       Signed at Houston, Texas, on June 23, 2020.




                                                        Gray H. Miller
                                                 Senior United States District Judge




                                            12
